Citation Nr: 0127338	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  98-10 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2. Entitlement to service connection for a headache disorder.

3.  Entitlement to service connection for a shoulder 
disorder.

4.  Entitlement to service connection for residuals of a 
needle stick.

5.  Entitlement to compensable evaluations for the residuals 
of stress fractures to the feet.

6.  Entitlement to the assignment of a higher disability 
evaluation for degenerative joint disease of the lumbosacral 
spine (claimed as a back condition), currently evaluated as 
10 percent disabling.



REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to December 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran was afforded a hearing in February 2000, via 
teleconferencing techniques with the RO in Montgomery, before 
the undersigned Member of the Board sitting in Washington, 
D.C.

The case was previously decided by the Board in May 2000, 
which decision was appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter, "Court").  The 
Court vacated the Board's decision and transferred the case 
back to the Board for readjudication in light of the Veterans 
Claims Assistance Act of 2000, signed into law during the 
pendency of the appeal.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) ("VCAA").  The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

The Board notes that when this case was before the Board in 
May 2000 the Board considered several issues construed 
differently from those set forth on the first page of this 
decision.  Notwithstanding, "it is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  In the absence of a properly perfected 
appeal, the Board is without jurisdiction to determine the 
merits of the case.  See 38 U.S.C.A. § 7105; Roy v. Brown, 5 
Vet. App. 554 (1993).

In Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), the 
U.S. Court of Appeals for the Federal Circuit held that 
because the veteran's first (notice of disagreement) NOD 
concerned the "logically up-stream element of service 
connectedness, the appeal could not concern the logically 
down-stream element of the compensation level."  In 
Grantham, the Federal Circuit held that a second timely NOD 
as to the evaluation assigned is necessary to confer 
jurisdiction over the issue of entitlement to an increased 
evaluation.  Finally, in Holland v. Gober, 10 Vet. App. 433, 
435-36 (1997) (per curiam), the Court held that in light of 
Grantham, an award of service connection consists of a full 
award of benefits on the appeal initiated by the NOD on that 
issue and that the decision as to the "compensation level," 
or rating, and effective-date elements or issues, requires a 
separate NOD in order for them to be placed in appellate 
status. 

The RO established entitlement to service connection 
(noncompensable) for bilateral shin splints pursuant to a 
June 28, 2000 rating.  Correspondence directed to the Board 
of Veteran's Appeals from the veteran's representative, dated 
August 9, 2000, included reference to the assigned rating for 
the veteran's service-connected shin splints.  Whether such 
correspondence is adequate to constitute a notice of 
disagreement is a matter for the RO's initial consideration.  
Accordingly, the matter is referred to the RO for disposition 
as appropriate.  38 C.F.R. §§ 20.201, 20.300, 20.302 (2001).  
The RO should initially adjudicate whether a timely notice of 
disagreement was submitted, considering Beyrle v. Brown, 9 
Vet. App. 24, 28 (1996) (hearing testimony before the Board, 
even though given within the one-year NOD filing period, 
cannot constitute a valid NOD, because it was taken before 
the Board and not the RO and it did not serve to trigger or 
initiate appellate review). 

The Board additionally notes that the RO had established 
entitlement to service connection for degenerative joint 
disease of the lumbosacral spine (claimed as a back 
condition) and assigned a 10 percent disability evaluation 
thereto pursuant to a July 1999 rating.  The veteran 
interposed a notice of disagreement as to the assigned 
evaluation for that disability in August 1999 before the case 
was previously submitted to the Board.  However, a statement 
of the case has apparently not been promulgated as to that 
claim.  Accordingly, the matter is remanded to the RO for 
disposition as appropriate.  Manlincon v. West, 12 Vet App 
238 (1999).  

The issues concerning entitlement to service connection for 
headaches, for residuals of a needle stick and for increased 
(compensable) evaluations for the residuals of stress 
fractures to the feet will, likewise, be addressed in the 
remand portion of the case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is no evidence of record that the veteran has been 
diagnosed with a shoulder or a left hip disability recognized 
by the VA as etiologically related to military service.




CONCLUSIONS OF LAW

1.  A left hip disability was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2001); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159). 

2.  A shoulder disability was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2001); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This decision addresses the veteran's claims for service 
connection for a shoulder and left hip disorder.  As a 
preliminary matter, the Board notes that effective November 
9, 2000, the Veterans Claims Assistance Act of 2000, was 
signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate her claims.  
Although the veteran was informed of the evidence needed to 
establish a "well-grounded" claim, which is no longer a 
valid basis for service connection, see VCAA, supra, the 
basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  The RO has made satisfactory efforts to ensure 
that all relevant evidence vis-à-vis the left hip and 
shoulder disorder has been associated with the claims file.  
Several recent VA examinations are of record and 
correspondence from the veteran's private physician are 
without specific reference to the hips or shoulders.  
Accordingly, it is concluded that further development would 
be non-productive.  The veteran has been offered 
opportunities to submit additional evidence in support of her 
claims.  In short, the Board concludes that the duty to 
assist has been satisfied, as well as the duty to notify the 
veteran of the evidence needed to substantiate his claim, and 
the Board will proceed with appellate disposition on the 
merits.  

In its deliberations, the Board has also taken into 
consideration the new regulations at 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159), promulgated pursuant to the enabling 
statute.  Accordingly, the Board concludes that remanding the 
claims for additional development under the new statute is 
not necessary, and reviewing the claim without remanding it 
is not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384  (1993).

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Service medical records reflect that the veteran presented 
with left hip pain in July 1996, however, while left hip pain 
of questionable etiology was assessed, ultimately, a hip 
disability was not diagnosed.  During the following week, the 
complaint/condition was assessed as low back pain.  An 
examination during service in November 1996 failed to 
identify any pertinent abnormality.  There were no clinical 
findings during service pertaining to a chronic shoulder 
condition.

In February 1997, although the veteran indicated complaints 
as to sore joints pertaining to shoulder and other joints and 
multiple arthralgias were diagnosed, the musculoskeletal 
system was expressly reported as clinically normal.  
Outpatient treatment records for the period from February 
1997 to February 1998 were silent as to complaints, treatment 
or diagnoses relating to a shoulder or hip condition.  The 
veteran was afforded another VA examination in March 1999, 
which did not identify any disability pertinent to the 
shoulder or hip.  

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for the 
claimed disabilities.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."). 

The preponderance of the evidence is against the veteran's 
claim.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for a shoulder disorder is 
denied.


REMAND

As noted above, the VA is obligated to assist the appellant 
in the development of her claims, unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See VCAA, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition, to 
eliminating the well-groundedness requirement, the statute 
also amplified and more fully defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A); 
see also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.  

Assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The Board observes that when the veteran was afforded a VA 
general medical examination in February 1997, the examiner 
noted that the veteran was being referred to the medical 
clinic for periodic HIV testing, the results of which are not 
of record.  Assuming for the sake of argument, but without 
deciding, that the veteran was indeed stuck, as alleged, with 
a potentially contaminated needle during service, such test 
records would be important in the adjudication of the 
veteran's claim.  The Board, furthermore, notes that the 
claims file contains additional reference to hepatitis as a 
possible result of being stuck with a contaminated needle.  
Therefore the Board is of the further opinion that the 
veteran should also be afforded current tests for HIV and 
hepatitis.

The Board also notes that the veteran presented with 
headaches on several occasions during service.  She reported 
daily headaches at her examination in February 1997.  In 
accordance with the VCAA, the Board believes that another 
examination is warranted to ascertain whether there is any 
association.

In the context of her claim for increased (compensable) 
evaluations for the residuals of stress fractures to the 
feet, the veteran has submitted correspondence dated from 
January 2000, which, in pertinent part, references that the 
veteran experiences decreased range of motion in the ankle 
and foot.  Earlier VA examinations fail to identify any 
active clinical abnormality.  While it is unclear whether the 
January 2000 report is based on history or clinical 
evaluation, in accordance with the VCAA, the Board is of the 
opinion that an effort should be undertaken to ascertain 
whether there are additional records pertinent to the current 
appeal and to afford other development deemed necessary. 

It is also observed that the RO has apparently not issued a 
statement of the case on the issue pertaining to the 
assignment of a higher disability evaluation for degenerative 
joint disease of the lumbosacral spine (claimed as a back 
condition).  See also Fenderson v. West, 12 Vet. App. 119 
(1999).  Where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO did not 
subsequently issue a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

The appellant is hereby notified that it is her 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000). 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to afford due 
process, the case is REMANDED to the RO for the following 
development:

1.  After obtaining any necessary 
release, the RO should obtain copies of 
any records underlying the January 2000 
correspondence from the veteran's private 
physician, Dr. D.R. and associate same 
with the claims file.

The RO should also obtain any HIV and/or 
hepatitis test results From February 1997 
to the present for incorporation into the 
record.  

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim.  

2. The RO should schedule the veteran for 
a VA examination to determine whether the 
veteran has hepatitis or a HIV-related 
illness.  All laboratory and other 
pertinent studies should be conducted.  
In the event that any such disease entity 
is identified, the examiner is requested 
to review the claims file and offer a 
medical opinion as to whether it is as 
likely as not that any such disease could 
be related to being stuck with a 
contaminated needle in 1995 or 1996.

3.  The veteran should also be afforded a 
VA examination to determine the nature 
and severity of any headache disorder 
present, to include an assessment as to 
the likely etiology and whether it is as 
likely as not that any such diagnosed 
disability is related to headaches 
manifested during service.  All indicated 
testing in this regard should be 
completed.  The claims folder should be 
made available to the examiner for review 
before the examination report is 
completed.  The examiner should report 
detailed findings and provide a complete 
rationale for all opinions expressed.

4.  The RO should issue a statement of 
the case to the veteran and 
representative addressing the issue of 
entitlement to the assignment of a higher 
disability evaluation for degenerative 
joint disease of the lumbosacral spine 
(claimed as a back condition).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above including any additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000 (e.g. if the 
records from Dr. D.R. indicate that 
further examination is warranted, an 
appropriate VA examination should be 
afforded), the RO should review the 
expanded file.  

Thereafter, the RO should readjudicate 
the issues in appellate status.  If the 
determination remains adverse to the 
veteran, she and her representative 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  However, the issue 
pertaining to the assignment of an 
increased evaluation for degenerative 
joint disease of the lumbosacral spine 
(claimed as a back condition) should not 
be certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of the 
appeal.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until she is notified by 
the RO.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); and Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 



